Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 of M. MacDonald et al., US 16/838,997 (April 2, 2020) are pending.  Claims 7-14 to the non-elected inventions stand withdrawn from consideration.  Claims 1-6 have been examined on the merits and stand rejected.  

Election/Restrictions 

The restriction is modified for the following reasons.  The restriction issued on May 19, 2021 designates claims 1-7 as Group (I).  However Applicant failed to present the examined claim set filed on April 2, 2020 in ascending numerical order (i.e., claim 5 was missing).  Applicant corrected this issue in the claim set filed on September 24, 2021.  As such, instant claims 1-6 (former claims 1, 2, 3, 4, 6, and 7) correspond to Group (I).  

Furthermore, Applicant failed to originally present instant claim 11.  That is, claim 11 was not present in the restricted claim set filed on April 2, 2020 and so claim 11 could not be assigned by the Examiner to an invention group.  Claim 11 appeared for the first time as claim 12 in the claim set filed on August 10, 2021 (numbering now corrected by Applicant in the most recent claim set to claim 11).  Instant claim 11 is hereby assigned to Group (IV).  

Similarly, Applicant failed to originally present instant claim 14 in the restricted claim set filed on April 2, 2020 and claim 14 could not therefore be assigned by the Examiner to an invention group.  Claim 14 appeared for the first time as claim 15 in the claim set filed on August 10, 2021 (numbering now corrected by Applicant to claim 14).  Instant claim 14 is hereby assigned to Group (II).  



I.	Claims 1-6, drawn to a composition, classified in C07F7/21;
II.	Claims 7-10 and 14 drawn to a method for depositing a film, classified in C23C16/401;
III.	Claims 12 and 13, drawn to a stainless steel container, classified in B65D1/00; and 
IV.	Claims 11, drawn to a silicon and oxygen containing film, classified in C23C16/401.  

Applicant's election of Group (I), claims 1-6, without traverse in the Reply to Restriction Requirement filed on August 10, 2021, is acknowledged.  Claims 7-14 stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the restriction is made final.  

Claim Objections

Typographical

Claim 1 is objected to on the grounds that “Formulae A and B” in line 2 should be amended to recite “Formulae A to D”.  This is clearly a typographical error based on the claim set filed on April 2, 2020.  

Claim 1 is objected to on the grounds that “R3-11 are each independently” in the last page line of should be amended to recite “R3-9 are each independently”.  This is clearly a typographical error based on the claim set filed on April 2, 2020 as no R10 or R11 is present in the claim.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over M. Jansen et al., 50 Zeitschrift fuer Naturforschung, B: Chemical Sciences, 180-188 (1995) (“Jansen”)

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Jansen et al., 50 Zeitschrift fuer Naturforschung, B: Chemical Sciences, 180-188 (1995) (“Jansen-ABS”).  Jansen discloses the following compound:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  
Jansen Abstract as Si3O3(NHCH3)6, at page 181, Table II, first entry, and page 186, col. 2 (synthesis in German); See also CAS/CASREACT Abstracts and Indexed Compounds M. Jansen et al., 50 Zeitschrift fuer Naturforschung, B: Chemical Sciences, 180-188 (1995) (“Jansen-ABS”)

Compound RN 164262-04-9 clearly meets each and every variable limitation of instant claim 1.  The instant claim 1 preamble recites “[a] composition comprising . . . ”.  However, instant composition claim 1 does not recite any elements in addition to the above cyclic oligosiloxane compound.  Further, the instant specification does not define the term 

With respect to instant claim 2, Jansen discloses synthesis of compound RN 164262-04-9 using ether as a solvent.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein “R:103084-63-5” is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
RN 103084-63-5.  

See Jansen-ABS.  



80 ml methylamine dried over molecular sieves (Gerling-Holz & Co.) are placed in a three-necked flask with argon feed line, dropping funnel and Pressure relief valve condenses and at -78 ° C below Stir dropwise with 5.9 g (0.017 mol) in 100 ml of dry diethyl ether dissolved hexachlorocyclotrisiloxane (Representation accordingly Grigor and Wilkins [9]). After thawing the amine hydrochloride is filtered off, largely concentrates the filtrate and leaves in the refrigerator Crystallize at about -2 0 ° C. Man isolated 0.65 g (12.3%) of crystalline solid, the by sublimation at 100-120 ° C (0.01 mbar) im Kugelrohr can be cleaned further; colorless Crystals, F.p. 135 ° C

As such, Jansen discloses compound RN 164262-04-9 as a composition comprising a solvent and meets each and every limitation of instant claim 2.  

Respecting instant claim 5, the above Jansen synthetic process does not involve any metals and therefore meets the instant claim 5 limitation of “substantially free of . . . metal ions, metal”.  Further, Jansen discloses that the compound was isolated by sublimation and therefore would not be expected to comprise impurities.  As such Jansen meets each and every limitation of instant claim 5.  It is noted that the instant specification discusses the meaning of “substantially free” at specification pages 21-22, [0066].  


§ 102(a)(1) Rejection over CAS Registry No. RN 90332-55-1 (1984)

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated CAS Registry No. RN 90332-55-1 (1984).  CAS Registry No. RN 90332-55-1 (1984) discloses the following compound.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
RN 90332-55-1

The compound corresponds to “2,4-bis(diethylamino)-2,4,6,6,8,8-hexamethylcyclotetrasiloxane”, which is the 35th compound listed in instant claim 6. Compound RN 90332-55-1 clearly meets each and every limitation of instant claims 1, 3, and 6.  See discussion above regarding the instant claim preamble limitation of “composition”.  

§ 102(a)(1) Rejection over E. Morehouse et al., DE 1171235 (1964) (“Morehouse”)

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by E. Morehouse et al., DE 1171235 (1964) (“Morehouse”).  

An English-language machine translation of E. Morehouse et al., DE 1171235 (1964) is attached as the second half of this reference.  Morehouse thus consists of 33 total pages (including the English-language machine translation).  Accordingly this Office action references page numbers in the following format “xx/33”.  




    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
RN 18603-64-0

See col. 13, fourth entry of Tabelle (IV) “Cyclisches tetrameres [Symbol font/0x6C]-Aminopropylmethylsiloxan”; see also, CAS Abstract and Indexed Compound, E. Morehouse, DE 1171235 (1964); see also, recitation of “Cyclic tetrameric γ-aminopropylmethylsiloxane” at line 7 of page 25/33.  Compound RN 18603-64-0 clearly meets each and every limitation of instant claims 1 and 3.  See discussion above regarding the instant claim preamble limitation of “composition”.  


§ 102(a)(1) Rejection over CAS Abstract and Indexed Compound, A. Zhdanov et al., 55 Zhurnal Obshchei Khimii, 103-107 (1985) (“Zhdanov-ABS”)

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract and Indexed Compound, A. Zhdanov et al., 55 Zhurnal Obshchei Khimii, 103-107 (1985) (“Zhdanov-ABS”).  Zhdanov-ABS discloses the following compound (RN = 96816-08-9).  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
96816-08-9

Compound RN 96816-08-9 clearly meets each and every limitation of instant claims 1 and 4.  See discussion above regarding the instant claim preamble limitation of “composition”.  


Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim claims 1-6 (claim set filed on September 24, 2021) of copending Application No. 17/030,187 (reference application), published as US 2020/0317702 (Oct. 8, 2020).  The claims are identical.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622